DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 22 and depending claims 24-26 are allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “a second extension part that extends from the base part toward the electronic element and is connected to the electronic element without directly connecting to the second conductor layer, the base part, the first extension part and the second extension part are formed integrally, and the first lead member is configured to release heat propagating from the outer lead part to an outside of the sealing part through the first extension part, the second conductor layer and the insulating substrate”.
Claim 23 and depending claim 27 are allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “the inner lead part has a base part that is connected to the outer lead part, and an extension part that extends from the base par toward an endface of the sealing part…the base part and the extension part are formed integrally…the first lead member is configured to release heat…from the outer lead part to an outside of the sealing part through the extension part”.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        
/JULIO J MALDONADO/           Supervisory Patent Examiner, Art Unit 2898